Citation Nr: 1722829	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  05-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for depressive neurosis with anxiety features, evaluated as 30 percent disabling prior to November 20, 2014, and as 50 percent disabling thereafter.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2009 decision, the Board denied a higher rating for the Veteran's psychiatric disability.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a Joint Motion for Remand (Joint Motion).  In the November 2009 Order, the Court vacated and remanded the Board's February 2009 decision for compliance with instructions provided in the Joint Motion.  In October 2010, the Board remanded the claim for further development.  The development requested having been completed, the claim is now appropriate for appellate review.  

The issue of entitlement to special monthly compensation (SMC) on the basis of the need for aid and attendance has been raised by the record in a letter from the Veteran's attorney dated June 25, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of TDIU has been raised during the adjudicatory process of the underlying disability.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's depressive neurosis with anxiety features was manifested by occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no more, for depressive neurosis with anxiety features have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9433 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a higher disability rating for his service-connected psychiatric disability based on symptoms including suicidal ideation, anxiety, depression, crying spells, irritability, sleep impairment, lack of motivation, and feelings of hopelessness and worthlessness. 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted on the title page of this decision, the Veteran is in receipt of a 30 percent disability rating for his service-connected psychiatric disability prior to November 20, 2014, and a 50 percent disability rating thereafter.        

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 21 to 30 reflect "behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), OR inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends)."   Id.

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent disability rating, but no higher, throughout the entire increased rating period on appeal.  

The evidence of record reveals multiple incidents of self-harm or attempted suicide throughout the rating period on appeal, including in March 2004, January 2005, June 2005, and September 2011 (see treatment records from San Juan Capestrano Hospital records from March 2004; VA psychiatry note dated May 17, 2005; VA psychiatry note dated June 23, 2005; treatment records from First Hospital Panamericano from September 2011).  In addition, although the Veteran denied having current suicidal ideation at times, the record reveals that this symptom was fairly persistent.  

Moreover, the record reveals social isolation throughout the rating period on appeal, as well as anxiety, depression, crying spells, irritability, sleep impairment, lack of motivation, and feelings of hopelessness and worthlessness.  The Board notes that such symptoms would likely result in deficiencies in most areas, including work, family relations, judgment, thinking, and mood - the criteria for a 70 percent rating.  Indeed, a June 2005 VA treatment note states that the Veteran's lack of motivation, impulsive problem solving, and poor self-control adversely affect his roles, performance, socialization, and productive/leisure time use in the context of family/interpersonal relations and community life.  

The Board acknowledges that there is some evidence against the assignment of a 70 percent disability rating.  For instance, the Veteran's speech has been consistently normal and he has been fully oriented.  There are no obsessional rituals, and the evidence does not demonstrate near-continuous panic or depression that affects the ability to function independently, appropriately, or effectively.  His treating and examining physicians have deemed him able to perform his activities of daily living (in the context of his service-connected psychiatric disability).  In addition, his GAF scores have ranged mostly from 55 to 60, which reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (see, e.g., VA examination reports from April 2004, August 2005, April 2007, and November 2014; VA treatment note dated June 8, 2005 in VBMS; Virtual VA, CAPRI entry 4/11/16, treatment notes dated 1/24/08, p. 1, 9/8/09,  p. 9, 3/5/10, p. 13, 7/9/12, p. 20, 1/29/13, p. 26; CAPRI entry 11/17/14, treatment note dated 8/20/14, p. 59).  

In addition, the VA examiners have all concluded that the level of occupational and social impairment caused by his psychiatric disability does not rise to the level of a 70 percent disability rating.  For instance, the November 2014 VA examiner opined that his psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, commensurate with a 30 percent disability rating.  The April 2007 VA examiner opined that his symptoms were controlled by continuous medication, commensurate with a noncompensable disability rating.  

Despite the evidence against a 70 percent disability rating, the Board finds that, in light of his social isolation and persistent suicidal ideation and death ruminations with at least four incidents of self-harm or attempted suicide, as well as, in particular, his symptoms of depression, crying spells, and disturbances of motivation and mood, the evidence is at least in relative equipoise as to whether the Veteran's psychiatric disability has resulted in deficiencies in most areas.  Resolving reasonable doubt in his favor, the Board finds that a 70 percent disability rating is warranted for the entire rating period on appeal.  

Further, the weight of the evidence is against the assignment of a 100 percent rating for any part of the rating period on appeal, because the evidence does not demonstrate total occupational and social impairment.  In addition to the evidence weighing against a 70 percent disability rating discussed above, which weighs heavily against the assignment of an even higher 100 percent disability rating, the Veteran appears to have had positive relationships with his immediate family members, particularly his children.  For instance, at the November 2014 VA examination, he reported that, although divorced, he lived with his 26-year-old and 15-year-old children, that he had a good relationship with all four of his children, and denied any significant interpersonal relational difficulties.  In addition, he reported enjoying church activities weekly.  A VA treatment note from June 2005 indicates that the Veteran reported that he sometimes got rides from friends and did volunteer work for his church.  These descriptions of his relationships and interactions with others weigh against a finding of total occupational and social impairment and the assignment of a 100 percent disability rating. 

Turning to the concerns of the November 2009 Joint Motion, the Board acknowledges that the Veteran reported visual and auditory hallucinations on several occasions.  However, the Board finds that the evidence does not demonstrate "persistent delusions or hallucinations," which is one of the criterion for a 100 percent disability rating.  Indeed, the Veteran denied hallucinations and delusions on more occasions than not (see, e.g., VA examination reports dated in April 2004, August 2005, April 2007, November 2014; VA treatment notes dated 6/23/2005, 2/14/06, 3/13/06; Virtual VA, CAPRI entry 4/11/16, treatment notes dated 9/8/09,  p. 9, 3/5/10, p. 13, 7/9/12, p. 20, 1/29/13, p. 26; CAPRI entry 11/17/14, treatment note dated 8/20/14, p. 59).  Thus, his hallucinations cannot be deemed persistent in nature, and the presence of occasional hallucinations does not warrant a 100 percent disability rating in this case.  

Next, the Board acknowledges the GAF scores of 30, 35, and 40 assigned in March 2004, June 2005, and February 2006, respectively.  The GAF score of 30 reflects behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  The other GAF scores represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the Board finds that the symptoms described in the treatment notes and examination reports simply do not demonstrate the degree of impairment reflected by those GAF scores.  Indeed, the actual symptoms and level of impairment described in the treatment notes and examination reports weigh against the assignment of a 100 percent rating.  There is no indication that the Veteran experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Thus, the assignment of the GAF scores in these ranges does not warrant the assignment of a 100 percent disability rating as they do not accurately reflect the degree of impairment described by his treating and examining physicians.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The June 2004 rating decision, December 2004 statement of the case, and November 2007 and April 2016 supplemental statements of the case included the relevant regulations and evidence needed to substantiate the Veteran's claim, and he had ample opportunity to submit additional evidence thereafter.  A March 2006 letter also notified him of VA's duty to assist him.  Any untimeliness in the notice provided in this case is nonprejudicial.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of an rating his service-connected psychiatric disability.  As discussed above, VA provided the Veteran with examinations in April 2004, August 2005, April 2007, and November 2014.  The Veteran's history was taken, and complete mental health examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The November 2014 VA examination report also satisfied the Board's October 2010 remand directives.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).    


ORDER

A 70 percent disability rating for service-connected depressive neurosis with anxiety features, but no higher, is granted for the entire rating period on appeal.


REMAND

In November 2005, the Veteran filed a claim of entitlement to a TDIU that was denied in November 2006 and February 2007 rating decisions.  He did not appeal those decisions, but has since raised the issue of entitlement to a TDIU (see Vocational Assessment submitted in October 2016).  Moreover, the grant of a higher rating herein results in eligibility for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

In view of these circumstances, the Board finds that it is appropriate to remand the issue of TDIU so that all the proper development and consideration may made by the AOJ in the first instance.  Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Provide to the Veteran all required notice and claims forms in response to the claim for TDIU.

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal cannot be granted, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


